Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 1 of 11



  19-311/

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO: 0:20-cv-61385

  LYNN DOE,
                 Plaintiff,

  vs.

  HOTEL MOTEL INC.
              Defendant.
  ______________________________/

    DEFENDANT, HOTEL MOTEL, INC.’S MOTION TO DISMISS THE COMPLAINT

         Defendant, HOTEL MOTEL, INC., pursuant Federal Rule of Civil Procedure 12(b)(6),

  requests the Court to dismiss the Complaint filed by Plaintiff, LYNN DOE, for failure to state a

  claim upon which relief can be granted. In support of this Motion, Defendant states:

                                            Introduction

         Plaintiff’s Complaint attempts to bring an action against the Hotel related to allegations of

  sex trafficking of children by force, fraud, or coercion pursuant to 18 U.S.C. §1591(a) and 18

  U.S.C. §1595. However, Plaintiff’s Complaint fails to state a plausible claim for which relief can

  be sought and must be dismissed.

                                       Plaintiff’s Allegations

         Plaintiff’s Complaint makes numerous assertions regarding “human trafficking” generally

  without providing sufficient facts that would allow the Court to draw any reasonable inferences

  that Defendant is liable for the alleged misconduct. Specific to the Defendant (hereinafter

  “Hotel”), the Complaint makes general and conclusory allegations that the Plaintiff was brought

  to the Lafayette Hotel in 2012 where unidentified individuals based a sex-trafficking operation.
Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 2 of 11



  See Plaintiff’s Complaint, Dn. 1 at ¶¶ 27-28, 56, 77, 110-111.

           The Complaint continues to make general and unspecified allegations that the Hotel

  benefitted from receiving payments for rooms used by traffickers. See Dn. 1 at ¶¶ 32-33, 62

  Additionally, an unidentified general manager is alleged to have checked the Plaintiff into the

  Lafayette Hotel on one occasion during the second week of June, 2012, been inside a room where

  unidentified individuals were keeping the Plaintiff, and participated in a sexual act involving the

  Plaintiff. See Dn. 1 at ¶¶ 59-62, 88-89, 93.

           Specific to the Hotel, the remainder of Plaintiff’s Complaint alleges mere general

  statements, conclusory allegations, and legal assertions devoid of sufficient factual enhancement

  to state a claim that is plausible and not merely possible.1

                                               Memorandum of Law

           A complaint must state a claim for relief that is plausible and not merely possible on its

  face. Almanza v. United Airlines, Inc., 851 F.3d 1060, 1066 (11th Cir. 2017) (citing Bell Atl. Corp.

  v. Twombly, 550 U.S. 544, 570 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); accord


  1
    Plaintiff’s Complaint contains many conclusory allegations and legal assertions without any/sufficient factual
  enhancement in support of the allegations, e.g. below:

  ¶ 8(a) through (y) “Prior to June 2012 and the victimization of the Plaintiff….., Defendant was aware of the following:

  a. that both the United States Congress and The Florida Legislature have found that human trafficking is a form of
  modern-day slavery which victimizes young children, teenagers, and adults.

  b. Thousands of victims, including minors such as Plaintiff, are trafficked annually across international borders
  worldwide and many of these victims are trafficked into this state.
  …….

  y. Defendant was aware that hotels which elected not to utilize preventative training and resources or engage in
  preventative policies and practices were often choosing profits over people.”

  ¶ 125 “[The Hotel’s] acts and omissions facilitated and furthered the human trafficking venture which victimized [the
  Plaintiff.”

  ¶ 127 “[The Hotel] knowingly benefitted, either financially, or by receiving something of value, from participation in
  a venture which [the Hotel] knew or should have known had engaged had engaged in an act in violation of 18 U.S.C.
  §1591.
Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 3 of 11



  Fed. Trade Comm’n v. Hornbeam Special Situations, LLC, 391 F. Supp. 3d 1218, 1222 (N.D. Ga.

  2019) (Ray, J.).

         The plausibility standard is met only where the facts alleged enable the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged. Simpson v. Sanderson

  Farms, Inc., 744 F.3d 702, 708 (11th Cir. 2014) (quoting Iqbal, 556 U.S. at 678); see also

  Hornbeam, 391 F. Supp. 3d at 1222.

         Mere assertions devoid of further factual enhancement are insufficient. Rather, a complaint

  must present sufficient factual matter, accepted as true, to raise a right to relief above the

  speculative level. Legal conclusions are insufficient. Iqbal, 556 U.S. at 678, Simpson, 744 F.3d at

  708 (quoting Twombly, 550 U.S. at 555), Hornbeam, 391 F. Supp. 3d at 1222.

         If a court determines that well-pleaded facts, accepted as true, do not state a claim that is

  plausible, the claims must be dismissed. Valentine Communications, LLC v. Six Continents Hotels,

  Inc., 389 F. Supp. 3d 1223, 1229 (N.D. Ga. 2019) (Ray, J.).

           Plaintiff’s Complaint Does Not Allege Plausible Claims Against The Hotel

         18 U.S.C. § 1591(a) is a criminal statute regarding forced or coerced sexual activity by

  adults and commercial sexual activity by minors. Under limited circumstances it can give rise to

  civil claims. See 18 U.S.C. § 1591(a), 1595(a).

         Section 1591(a) provides as follows:

                 Whoever knowingly –

                        (1) in or affecting interstate or foreign commerce . . . recruits, entices,

                        harbors, transports, provides, obtains, advertises, maintains, patronizes, or

                        solicits by a means a person; or

                        (2) benefits, financially or by receiving anything of value, from
Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 4 of 11



                          participation in a venture which has engaged in an act described in violation

                          of paragraph (1),

                  knowing, or, except where the act constituting the violation of paragraph (1) is

                  advertising, in reckless disregard of the fact that means of force, threats of force,

                  coercion described in subsection (e)(2), or any combination of such means will be

                  used to cause the person to engage in a commercial sex act, or that the person has

                  not attained the age of 18 years and will be caused to engage in a commercial sex

                  act, shall be punished as provided in subsection (b).

           18 U.S.C. § 1595(a) is a civil remedy portion which in turn provides that;

                  “[a]n individual who is a victim of a violation of this chapter may bring a civil

                  action against the perpetrator (or whoever knowingly benefits, financially or by

                  receiving anything of value from participation in a venture which that person knew

                  or should have known has engaged in an act in violation of this chapter) in an

                  appropriate district court of the United States…” 18 U.S.C. § 1595(a).

           Plaintiff’s Complaint fails to meet the requirements of 18 U.S.C. § 1595(a) for a valid civil

  claim against the Hotel since it fails to allege sufficient factual allegations to plausibly allege that

  the Hotel benefited from participation in a venture which it knew or should have known violated

  1591(a).

      I.      The Hotel Did Not Knowingly Benefit From Plaintiff’s Alleged Trafficking

           To establish a violation of 1595(a) the Plaintiff must show that the Hotel knowingly

  received a valuable benefit from knowing participation in the sex trafficking. United States v.

  Flanders, 752 F.3d 1317, 1338 (11th Cir. 2014).

           Plaintiff’s Complaint does not contain sufficiently plead allegations that the Hotel
Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 5 of 11



  knowingly participated in or knowingly benefitted from the alleged trafficking. The controlling

  question is whether a trafficker provided benefits to a hotel as a result of a defendant’s facilitation

  of sexual misconduct. Geiss v. Weinstein Co. Holdings, LLC. 383 F. Supp. 3d 156, 170 (S.D.N.Y.

  2019).

           In this matter, Plaintiff alleges that the Hotel benefitted by receiving room revenue,

  however the Hotel is a company in the business of operating a hotel and commonly receives room

  revenue from many individuals totally unrelated to any alleged trafficking. Plaintiff’s Complaint

  makes no allegations that the Hotel received any additional revenue as a result of the alleged

  trafficking than it would have if the room were rented for any other purpose.

           It is not sufficient to allege that the Defendant received revenue from hotel rooms used for

  alleged trafficking. Instead, it must be plausibly shown that the Hotel benefitted “on account of

  the sex acts.” Id. at 170.

           At best, the Complaint alleges generally that the Hotel benefitted financially from the rental

  of rooms, rather than on account of any trafficking which is insufficient to survive a motion to

  dismiss. See Geiss, 383 F. Supp. at 170; Kolbek v. Twenty First Cent. Holiness Tabernacle

  Church, Inc., No. 10 Civ. 4124, 2013 WL 6816174, at *16 (W.D. Ark. Dec. 24, 2013) (“Nor have

  Plaintiffs offered evidence to show that Defendants were compensated ‘on account of’ the sex acts.

  . . . The fact that sexual abuse was committed by the ministry’s leader and that members of the

  ministry had their expenses paid for through ministry funds is simply not sufficient to establish a

  violation of 18 U.S.C. § 1591.”).

           To the extent that the Complaint alleges that employees of the Hotel may have benefitted

  from the alleged trafficking of the Plaintiff, those allegations relate solely to benefits received

  outside of the scope of their employment with the Hotel. There are no allegations contained in the
Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 6 of 11



  Complaint that the Hotel, or its owners knew, should have known, or participated in the alleged

  trafficking. The Complaint does not make adequate and plausible allegations regarding any

  specific benefit knowingly received by the Hotel or its owners.

            Based upon the foregoing, Plaintiff’s Complaint does not contain sufficient allegations that

  the Hotel knowingly benefitted from Plaintiff’s alleged trafficking and it must be dismissed on that

  basis.

      II.      The Hotel Did Not Participate In Any Alleged Trafficking Venture

            Allegations that rooms were rented at the Lafayette Hotel for the purposes of trafficking

  the Plaintiff are insufficient to show that the Hotel participated in any venture under 1595(a).

            “In the absence of a direct association, Plaintiff must allege at least a showing of a

  continuous business relationship between the trafficker and the hotels such that it would appear

  that the trafficker and the hotels have established a pattern of conduct or could be said to have a

  tacit agreement. See, e.g., In re Polyurethane Foam Antitrust Litigation, 152 F. Supp. 3d 968, 983

  (N.D. Ohio 2015) (citing In re Baby Food Antitrust Litig., 166 F.3d 112, 126 (3d Cir. 1999))

  (acknowledging that price-fixing can be shown be tacit agreement); McGuire v. Lewis, No. 1:12-

  cv-986, 2014 WL 1276168, at *6 (finding allegations sufficient “to identify the individuals alleged

  to have conspired, to plausibly suggest some joint action among the individuals, and to explain

  how the purported joint action led to the alleged deprivation of [plaintiff’s] rights. In particular,

  they plausibly show a tacit agreement....”).” H.H. v. G6 Hospitality, LLC., et al., No. 2:19-CV-

  755, 2019 WL 6682152 at *4.

            Plaintiff’s Complaint makes no allegations whatsoever regarding a “continuous business

  relationship,” “tacit agreement,” “pattern of conduct,” or “prior dealings” between the Hotel and

  the alleged traffickers sufficiently to constitute a joint venture under section 1595(a).
Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 7 of 11



          While the Court in H.H. v G6 Hospitality ultimately denied the defendant’s motion to

  dismiss, the court noted significant factual allegations made by the Plaintiff in H.H. which are

  totally absent in, and thus highly factually distinguishable from, the present matter. H.H. v. G6

  Hospitality, LLC., et al. at 1*.

          In H.H., the complaint alleged that the hotel Defendants knew that sex trafficking occurred

  frequently on their properties and failed to prevent it. Plaintiff also made specific allegations

  regarding what would have been observable to hotel staff as indicia of trafficking, including

  “bottles of lubricants, boxes of condoms, excessive requests for towels and linens, cash payments,”

  and physical signs of human trafficking including “branding, restraints, bruises, physical

  deterioration.” Additionally, in H.H., Plaintiff alleged that while she was at each hotel property

  she was routinely escorted by her trafficker to the front desk to hand deliver cash payments, that

  she was discovered by the hotel cleaning staff at the Motel 6 Columbus “tied to the guest room

  bed,” and that “despite her desperate pleas for help, the staff ignored her.” Finally, the Plaintiff in

  H.H. alleged that housekeeping staff discovered her chained up in the bathroom and ignored her

  pleas for help.

          In the present matter, the only specific allegations in Plaintiff’s Complaint regarding the

  participation of the Hotel or any of its employees in any alleged trafficking relate to an unidentified

  general manager, outside of the scope of his employment, and the Plaintiff during a single stay

  occurrence on one property.

          Mere allegations regarding the participation of an unidentified general manager employee

  in one instance of trafficking are insufficient to state a plausible claim against the Hotel under the

  foregoing case law. Additionally, the allegations against the unidentified general manager in

  Plaintiff’s Complaint relate to actions that would have been wholly outside of the scope of his
Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 8 of 11



  employment with the Hotel, and done for the general manager’s own benefit or the benefit of third

  parties, but not the benefit of the Hotel.

             For a corporation to be liable for the criminal actions of its employees, an employee must

  have acted with the intent to benefit the corporation. Standard Oil Company of Texas v. United

  States, 307 F.2d 120 (5th Cir. 1962). An intent to benefit the corporation is required to insulate the

  corporation from criminal liability for actions of its agents which are inimical to the interests of

  the corporation or which may have been undertaken solely to advance the interests of that agent or

  of a party other than the corporation. Id.

             Plaintiff’s allegations that the general manager was present in the room where alleged

  trafficking activities occurred and participated in sexual acts with the Plaintiff are not allegations

  of conduct in the scope of Plaintiff’s employment or for the benefit of the Hotel, and do not state

  a plausible claim that the Hotel participated in a joint trafficking venture under 1595(a).

             Due to the Complaint’s failure to sufficiently allege that the Hotel, its owners, or its

  employees in the course of their employment participated in a venture which trafficked the Plaintiff

  it must also be dismissed on that basis.

      III.      The Hotel Did Not Know Of Plaintiff’s Alleged Trafficking

             18 U.S.C. § 1595(a) requires plausible allegations that the Hotel knew or should have

  known that the Plaintiff was being trafficked in violation of section 1591(a).

             Plaintiff makes no allegations that the Hotel knew or should have known that the Plaintiff

  was a minor at the time of the alleged trafficking, and it is insufficient to allege only that the Hotel

  knew, recklessly disregarded, or should have known that a non-minor was participating in

  commercial sexual activity, such as prostitution, to constitute a viable cause of action under section

  1595(a).
Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 9 of 11



         Instead, a civil cause of action based upon a criminal violation of section 1591(a) must

  allege that the Hotel knew or should have known that the Plaintiff was forced or coerced to commit

  commercial sex acts, not merely participated in them. Plaintiff’s Complaint makes no specific

  allegations that the Hotel knew or should have known that the Plaintiff was forced or coerced to

  commit sexual acts on its premises.

         In J.B. v. G6 Hospitality, the Court held that a Plaintiff’s allegations were not sufficient to

  show that the defendant should have known she was being trafficked and dismissed her complaint

  where she merely alleged that she was brought into rented rooms and never sought any help from

  hotel staff. J.B. v. G6 Hospitality, LLC. et al., No. 19-cv-07848-HSG, 2019 WL 4901196.

         The J.B. court held that the allegations contained in the plaintiff’s complaint clearly fell

  short of the allegations made in cases in where courts had found constructive knowledge

  sufficiently pled. For example, in M.A. v. Wyndham Hotels & Resorts, Inc., a sex trafficking victim

  specifically alleged that “while she was at each hotel property, ‘the hotel staff would have or should

  have observed visible physical changes, such as bruising,’ and that ‘[d]espite her desperate pleas

  and screams for help, after being beaten or choked at the Defendants’ hotel properties, the hotel

  staff ignored her and did nothing to prevent the ongoing and obvious torture she endured.’ ” 425

  F. Supp. 3d at 962 (citation omitted). Similarly, in Ricchio v. McLean, the First Circuit found

  significant “[alleged trafficker's] coercive and brutal behavior to a physically deteriorating

  [plaintiff], who pleaded for help,” as well as interactions between the alleged trafficker and the

  hotel owner. 853 F.3d 553, 557 (1st Cir. 2017). These cases contain allegations that the victim

  sought help and was seen by employees with physical injuries or other facts suggesting coercion

  allow courts to infer that motel or hotel employees should have known that human trafficking was

  occurring, as opposed to other criminal conduct, such as prostitution. J.B. v. G6 Hospitality at 11*
Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 10 of 11



         In the current matter, Plaintiff’s Complaint does not make any allegations regarding visible

  injuries, audible cries for help, or interactions with the hotel owner. There are no plausible

  allegations that the Hotel knew or should have known that the Plaintiff was being forced or coerced

  to engage in trafficking as opposed to general commercial activity, as required to plead a claim

  under section 1595(a).

         Once again, due to Plaintiff’s failure to make sufficient allegations that the Hotel knew of

  should have known that Plaintiff was forced or coerced to commit sexual acts on its premises, the

  Complaint fails once again to state a plausible cause of action and must be dismissed on that basis

  as well.

                                             Conclusion

         Based on the foregoing, the Hotel’s Motion to Dismiss the Complaint should be Granted

  the Plaintiff’s Complaint must be dismissed.

                                        Respectfully submitted,

                                       ROBERTS, REYNOLDS, BEDARD & TUZZIO, PLLC
                                       Counsel for Hotel Motel
                                       470 Columbia Drive, Bldg. C101
                                       West Palm Beach, FL 33409
                                       Phone: 561/688-6560
                                       Fax: 561/688-2343
                                       Email: bbedard@rrbpa.com
                                       Service Email: service_BLB@rrbpa.com


                                        /s/ John J. George for
                                        BENJAMIN L. BEDARD
                                        FBN: 983772




                            (Certificate of service on the following page)
Case 0:20-cv-61385-RS Document 25 Entered on FLSD Docket 09/08/2020 Page 11 of 11



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY this 8th day of September, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/EFC. I also certify that the foregoing document

  is being served this day to Justin Grosz, Esq., Counsel for Plaintiff, 10360 W. State Rd 84, Ft

  Lauderdale,     FL         33324,     justin@justiceforkids.com;     stacie@justiceforkids.com;

  howard@justiceforkids.com; marisela@justiceforkids.com;, in the manner specified, either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to received electronically Notices of

  Electronic Filing.


                                      ROBERTS, REYNOLDS, BEDARD & TUZZIO, PLLC
                                      470 Columbia Drive, Bldg. C101
                                      West Palm Beach, FL 33409
                                      Phone: 561/688-6560 Fax: 561/688-2343
                                      Email: bbedard@rrbpa.com; skaufer@rrbpa.com
                                      Attorneys for Hotel Motel

                                      /s/ John J. George for
                                      BENJAMIN L. BEDARD
                                      Florida Bar No: 983772
